DETAILED ACTION

This office action is a response to the 371 application entering national stage from PCT/KR2018/013545 filed on 11/8/2018, which claims priority from the provisional application 62/584,114 filed on 11/10/2017. Claims 1-16 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2018/0103456) in view of  Zhang (US 2017/0141861), and further in view of Huang et al. (US 2018/0324676, hereinafter Huang). 

Regarding claim 7, Zhao discloses a method for receiving feedback information by a UE, the method comprising: transmitting broadcast information in a first broadcast region of a broadcast resource 
Determining whether energy of a predetermined threshold value or more is detected from a first shared resource in a shared resource region corresponding to the first broadcast resource region; and if energy of a predetermined threshold value or more is detected, selecting a second broadcast resource as a broadcast resource for transmitting the broadcast information [UE performs detection on a transmission resource (Zhao paragraph 0181). When energy of the transmission resource is greater than a threshold, it is determined that a resource collision exists (see Zhao paragraphs 0175 and 0244)],
Wherein the broadcast resource region is a resource region defined to transmit or receive the broadcast information, and the shared resource region is defined as a resource region shared among multiple UEs [As mentioned above, a broadcast message includes a resource index (Zhao paragraph 0180); which indicates a broadcast region]. 
Zhao does not expressly disclose selecting a second broadcast resource when energy of a predetermined threshold value or more is detected and the shared resource region is defined as a resource region shared among multiple UEs. 
However, in the same or similar field of invention Zhang discloses a method for sending vehicle broadcast information (Zhang Figure 9). When a collision is detected at the first resource location (similar to detecting energy greater than a threshold of Zhao), the UE selects an idle resource at the second resource location (Zhang Figure 9, steps 101, 102 and paragraphs 0119-0120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao and Zhang to have the feature of selecting a second broadcast resource when energy of a predetermined threshold value or more is detected. The suggestion/motivation would have been to avoid colliding interference of broadcast messages (Zhang paragraph 0006).
Although Zhao discloses regarding a shared uplink channel and a base station communicating with a plurality of UEs (Zhang Figure 1, paragraph 0296); Zhao and Zhang do not expressly disclose the shared resource region is defined as a resource region shared among multiple UEs.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao, Zhang and Huang to have the feature of the shared resource region is defined as a resource region shared among multiple UEs. The suggestion/motivation would have been to provide improved methods for grant-free admission control to a shared channel (Huang paragraph 0005). 

Regarding claim 8, Zhao, Zhang and Huang disclose the method of claim 7. Zhao, Zhang and Huang further disclose regarding transmitting the broadcast information in the second broadcast resource [Zhang discloses when a collision is detected at the first resource, the UE selects an idle resource at the second resource location (Zhang Figure 9, steps 101, 102 and paragraphs 0119-0120)]. In addition, the same motivation is used as the rejection of claim 7. 

Regarding claim 9, Zhao, Zhang and Huang disclose the method of claim 7. Zhao, Zhang and Huang further disclose wherein the determining step includes recognizing that collision has occurred, if energy of a predetermined threshold value or more is detected from the first broadcast resource [UE performs detection on a transmission resource (Zhao paragraph 0181). When energy of the transmission resource is greater than a threshold, it is determined that a resource collision exists (see Zhao paragraphs 0175 and 0244)]. In addition, the same motivation is used as the rejection of claim 7.

Regarding claim 14, Zhao discloses a UE for receiving feedback information, the UE comprising:
a transmitter transmitting broadcast information in a first broadcast region of a broadcast resource region [Zhao Figure 17 discloses a UE which includes a transmitter, receiver, a memory and a processor (Zhao 
A processor determining whether energy of a predetermined threshold value or more is detected from a first shared resource in a shared resource region corresponding to the first broadcast resource region, and if energy of a predetermined threshold value or more is detected, selecting a second broadcast resource as a broadcast resource for transmitting the broadcast information [UE performs detection on a transmission resource (Zhao paragraph 0181). When energy of the transmission resource is greater than a threshold, it is determined that a resource collision exists (see Zhao paragraphs 0175 and 0244)],
wherein the broadcast resource region is a resource region defined to transmit or receive the broadcast information, and the shared resource region is defined as a resource region shared among multiple UEs [As mentioned above, a broadcast message includes a resource index (Zhao paragraph 0180); which indicates a broadcast region].
Zhao does not expressly disclose selecting a second broadcast resource when energy of a predetermined threshold value or more is detected and the shared resource region is defined as a resource region shared among multiple UEs. 
However, in the same or similar field of invention Zhang discloses a method for sending vehicle broadcast information (Zhang Figure 9). When a collision is detected at the first resource location (similar to detecting energy greater than a threshold of Zhao), the UE selects an idle resource at the second resource location (Zhang Figure 9, steps 101, 102 and paragraphs 0119-0120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao and Zhang to have the feature of selecting a second broadcast resource when energy of a predetermined threshold value or more is detected. The suggestion/motivation would have been to avoid colliding interference of broadcast messages (Zhang paragraph 0006).
Although Zhao discloses regarding a shared uplink channel and a base station communicating with a plurality of UEs (Zhang Figure 1, paragraph 0296); Zhao and Zhang do not expressly disclose the shared resource region is defined as a resource region shared among multiple UEs.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao, Zhang and Huang to have the feature of the shared resource region is defined as a resource region shared among multiple UEs. The suggestion/motivation would have been to provide improved methods for grant-free admission control to a shared channel (Huang paragraph 0005).

Regarding claim 15, Zhao, Zhang and Huang disclose the UE of claim 14. Zhao, Zhang and Huang further disclose wherein the processor recognizes that collision has occurred, if energy of a predetermined threshold value or more is detected from the first broadcast resource [UE performs detection on a transmission resource (Zhao paragraph 0181). When energy of the transmission resource is greater than a threshold, it is determined that a resource collision exists (see Zhao paragraphs 0175 and 0244)]. In addition, the same motivation is used as the rejection of claim 14. 


Allowable Subject Matter

Claims 1-6, 10-13 and 16 are allowed.
Claims 1 and 10 are allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of selecting a first shared resource in a shared resource region corresponding to a first broadcast resource where the collision has occurred, from the broadcast resource region based on a predefined mapping rule of the broadcast resource region and the shared resource region; and transmitting feedback information that includes information on occurrence of 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414